DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 1/18/2022, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AutoCAD 3D.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 7-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (Christensen, Lars, “Fusion 360 – Sheet Metals New Bend Feature – Ask LarsLive”, published at https://www.youtube.com/watch?v=8uHdfrp-Tcc as of May 6, 2019, video time 5:06 total run time) in view of Phelan et al. (US 6,525,745 B1) and in further view of Autodesk (Autodesk, “Video: Angle To Plane Around Edge” , published as of as of October 16, 2018 at https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2019/ENU/Civil3D-PartsEditor/files/GUID-EC76A51E-E1C3-433A-AEE4-328F6234A4A3-htm.html, including video with time 1:54) and AutoCAD 3D (“AutoCAD 3D – Using 3 Point UCS to Determine Valley Gutter (or Hip) Angles”, posted by emmockladdie on YouTube as of Nov. 20, 2013, published at https://www.youtube.com/watch?v=RHQBI2a0_K4).
Regarding claim 1, Christensen discloses:
A computer-implemented method for facilitating virtual folding, the method comprising: (Christensen discloses software interface throughout video, including at time 3:20 for performing bent feature method)
Causing display of a foldable virtual object having a set of one or more fold lines; (Christensen video time 3:20 to 3:51 discloses both 2D view to 3D view of sheet object with tool lines for bending, with multiple panels adjacent to the specified fold lines:

    PNG
    media_image1.png
    547
    980
    media_image1.png
    Greyscale

At video time 3:44 to 3:47, narrator states   “With these lines here, we can actually go in here and create the bend”:

    PNG
    media_image2.png
    547
    976
    media_image2.png
    Greyscale
 )
Detecting a selection of a fold line; (Christensen at video time 3:51 shows user cursor selecting a sketch line for curving the virtual sheet object, narrator stating “The bent line being that line right there”:

    PNG
    media_image3.png
    559
    1006
    media_image3.png
    Greyscale
)
Causing display of (Christensen video time 3:20 to 3:51 discloses user selecting “Finish sketch” to transition from 2D view to 3D view of sheet object with tool lines and bend tool box, with multiple panels adjacent to the specified fold lines:

    PNG
    media_image1.png
    547
    980
    media_image1.png
    Greyscale

At video time 3:44 to 3:47, narrator states   “With these lines here, we can actually go in here and create the bend”:

    PNG
    media_image2.png
    547
    976
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    547
    975
    media_image4.png
    Greyscale

)
Causing display of a numerical degree indicator (Video time 3:51 to 3:57 of Christensen discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path and degree of fold:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale
)

Wherein the numerical degree indicator is indicative of a (Video time 3:51 to 3:57 of Christensen discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path – i.e. specified angle indicator is indicative of an extent of rotation of a first panel relative to the second panel

    PNG
    media_image6.png
    496
    758
    media_image6.png
    Greyscale

Further note degree indicated next to folded panel, at bottom of image above indicating 90 degrees)
	Detecting a selection(Christensen at video time 3:45 to 3:51 discloses “select the stationary side”, showing user’s cursor over left side of sheet and indicating stationary side of object:

    PNG
    media_image7.png
    654
    1164
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    1166
    media_image8.png
    Greyscale

Video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where stationary panel is “automatically” maintained in its position at time of folding:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale
 )
Folding,  (Christensen at video time 3:45 to 3:57 discloses selecting stationary side, bend line, bend angle, direction and bend line position to create plane of rotation of first panel about the selected fold line, with user specified parameters shown in bend tool info box:

    PNG
    media_image9.png
    288
    252
    media_image9.png
    Greyscale

Christensen at video time 3:45 to 3:51 discloses “select the stationary side”, showing user’s cursor over left side of sheet and indicating stationary side of object:

    PNG
    media_image7.png
    654
    1164
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    1166
    media_image8.png
    Greyscale

Video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where stationary panel is “automatically” maintained in its position at time of folding:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale
 )
	And (

    PNG
    media_image10.png
    341
    521
    media_image10.png
    Greyscale

Christensen at Video time 3:51 to 3:57 shows panel folded with indicator showing folded angle – annotated by examiner with arrow pointing to indicator) 
Christensen alone does not explicitly teach a first handle on a first panel adjacent to the fold line and a second handle on a second panel adjacent to the fold line, detecting a selection of the first handle on the first panel, fixing a position of the second panel based on the selection of the first handle on the first panel, and folding, in response to a movement of the selected first handle on the first panel, the panel having the first handle about the fold line in a direction of movement of the selected first handle
Phelan discloses: 
A computer-implemented method for facilitating virtual folding, the method comprising (Fig. 1 and Col. 6, lines 19-40 of Phelan: computer graphics workstation including microprocessor and memory, where computer performs steps under control of computer program product stored on mass storage device or other storage media such as optical or magnetic disk)
Causing display of a first handle on a first panel adjacent to the fold line and a second handle on a second panel adjacent to the fold line, (Figs. 20A and 20B and Col. 5, lines 23-29 of Phelan: angle editing handles including changing cursor to hand and double-pointed arc proximate the angle editing handle of 20A; Col. 25, lines 57-65: utilize several editing handles for sheet metal solid shapes, including editing handles at the part level for parts that are included in bend shapes;  Fig. 20A and Col. 25, line 66 to Col. 26, line 30: bend solid shape 2000 along with two sets of handles 2001A and 2001B, both including angle editing handle 2003 displayed when bend solid shape 2000 is selected, with each handle located on each side of bend)
detecting a selection of the first handle on the first panel; (Col. 26, lines 12-17 of Phelan: angle editing ahandles 203 used to edit angle of bend by moving cursor over desired angle editing handle 2003 until cursor changes to hand and double-pointed arc – Fig. 20B – and user clicks and drags angle editing handle to obtain approximate angle desired)
Fixing a position of the second panel based on the selection of the first handle on the first panel; (Col. 25, line 66 to Col. 26, line 17 of Phelan: editing handles to bend shapes, including two angle editing handles, one on a first end of bend and other on other end of bend, where user edits bend by moving cursor over desired angle editing handle 2003 until cursor changes to hand and user clicks and drags angle to obtain approximate angle desired – Fig. 20B; Col. 26, lines 18-30: dragging on angle editing handle 2003 modifies angle by “repositioning the associated side of the bend” – Examiner notes this inherently requires fixing the relative position of the opposite side such that the angle can change)
 folding, in response to a movement of the selected first handle on the first panel and in a three-dimensional environment, the first panel about the fold line in a direction of the movement of the selected first handle to a second extent of rotation (Figs. 20A-20B and Col. 26, lines 12-17 of Phelan: angle editing handles 2003 used to visually edit the angle of the bend by moving the cursor over the desired angle editing handle 2003 and dragging on angle editing handle 2003 to obtain the approximate angle desired; Col. 26, lines 18-30: dragging on the angle editing handle 2003 of Fig. 20A modifies the angle by repositioning the associated side of the bend, along with any unconstrained solid shapes also connected to that side of the bend; 
Figs. 20A and 20B and Col. 26, lines 2-21 of Phelan: each set of handles are displayed when a solid shape is selected at the part editing level and cursor is placed over bend solid shape, where one handle is located at a start of the bend and other situated on the other end of the bend, where dragging the angle editing handle modifies angle by repositioning the associated side of the bend)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing visual handles allowing for more direct control of editing of the virtual object for more intuitive user interfacing with the editing software, while also using common computer architecture for the software execution for easier and less costly implementation of the method on a computer.  
Christensen modified by Phelan does not explicitly disclosed the display of the degree indicator attached to the foldable virtual object, such that the degree indicator is updated between a first extent of rotation and a second extent of rotation.  In other words, although Christensen modified by Phelan discloses a user interface for folding panels from a first extent of rotation (which may be 180 degrees as shown at 3:48 of Christensen) to a second extent of rotation (which may be 90 degrees shown at 3:53 of Christensen), the degree indicator is not disclosed as attached to the panels themselves nor updated between two angles of rotation.  
Autodesk discloses:
Causing display of a (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes:

    PNG
    media_image11.png
    1200
    1920
    media_image11.png
    Greyscale

Wherein the (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, indicating angle of 45 degrees between panels)
Folding, in a three-dimensional environment, the first panel to a second extent of rotation, and updating the (Video time of 1:04 of Autodesk shows updated degree indicator attached to foldable virtual object planes with updated angle of rotation, where at 135 degrees:

    PNG
    media_image12.png
    1200
    1920
    media_image12.png
    Greyscale
)
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for better visual feedback of 3D imagery on a computer, with easier readability by displaying indicators closer to corresponding objects. 
Christensen modified by Phelan and Autodesk further discloses:
Wherein the numerical degree indicator is indicative of a first extent of rotation relative to the first panel and a second panel on at least one of the first panel and the second panel, and updating the numerical degree indicator to show the second extent of rotation (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, showing 45 degrees bottom right:

    PNG
    media_image13.png
    756
    988
    media_image13.png
    Greyscale

Video time of 1:04 of Autodesk shows updated degree indicator attached to foldable virtual object planes with updated angle of rotation, where at 135 degrees, showing 135 degrees in bottom right:

    PNG
    media_image14.png
    780
    990
    media_image14.png
    Greyscale
     )
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for 
The only remaining element missing from the teachings of Christensen, Phelan and Autodesk is that the degree indicator attached to the virtual object is numerical (as opposed to the numerical portion floating next to the virtual object).  
AutoCAD 3D discloses:
Causing display of a numerical degree indicator attached to the virtual object, (Video  Time: 4:01 to 4:03 of AutoCAD 3D shows numerical degree indicator tracking movement of virtual object, or “Valley Gutter” as object moves – i.e. “attached”:

    PNG
    media_image15.png
    691
    922
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    694
    920
    media_image16.png
    Greyscale

)
Christensen, Phelan, Autodesk and AutoCAD 3D are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D, 
Regarding claim 2, Christensen modified by Phelan further discloses:
Obtaining the foldable virtual object (Christensen at video time 2:50 to 2:53 shows system obtaining virtual object from user in 2D:

    PNG
    media_image17.png
    563
    1006
    media_image17.png
    Greyscale

Video time 3:18 to 3:26 shows user providing fold lines for the same virtual object obtained from user:

    PNG
    media_image18.png
    657
    1166
    media_image18.png
    Greyscale

)
Regarding claim 3, Christensen modified by Phelan further discloses:
Wherein the foldable virtual object is obtained in a two-dimensional form (Christensen at video time 2:50 to 2:53 shows system obtaining virtual object from user in 2D)
Regarding claim 4, Christensen modified by Phelan further discloses:
Generating a three-dimensional model from the foldable virtual object obtained in the two-dimensional form (Christensen at video time 2:53 to 2:55 discloses user finishing sketch in 2D and software generating a 3D model from the user sketch, used as the foldable object in Video time 3:51 to 3:57:

    PNG
    media_image19.png
    565
    1000
    media_image19.png
    Greyscale

)
Regarding claim 5, Christensen modified by Phelan further discloses: 
Identifying the set of the one or more fold lines (Christensen video time 3:16 to 3:26 discloses user creating line on virtual sheet object using cursor, narrator stating “I go in and create a line”:

    PNG
    media_image20.png
    654
    1165
    media_image20.png
    Greyscale

Where video time 3:51 further shows user cursor later selecting the same identified sketch line for curving the virtual sheet object)
Regarding claim 7, Christensen modified by Phelan and Autodesk further disclose: 
Further comprising displaying an arc between the first handle and the second handle to indicate the plane of rotation for folding the first panel or the second panel (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes:

    PNG
    media_image11.png
    1200
    1920
    media_image11.png
    Greyscale

Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, including arc to indicate plane of rotation and angle of 45 degrees between panels)
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for better visual feedback of 3D imagery on a computer, with easier readability by displaying indicators closer to corresponding objects.   
Regarding claim 8, Christensen modified by Phelan further discloses:
Wherein the position of the second panel is automatically maintained without a user selection indicating to fix the location of the second panel (Figs. 20A and 20B and Col. 26, lines 2-21 of Phelan: each set of handles are displayed when a solid shape is selected at the part editing level and cursor is placed over bend solid shape, where one handle is located at a start of the bend and other situated on the other end of the bend, where dragging the angle editing handle modifies angle by repositioning the associated side of the bend)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing visual handles allowing for more direct control of editing of the virtual object for more intuitive user interfacing with the editing software.
Regarding claim 9, Christensen modified by Phelan further discloses: 
Wherein the plane of rotation is a plane orthogonal to the axis defined by the selected fold line (Christensen at video time 3:53 shows fold of 90 degrees along fold line, with angle plane of rotation shown as orthogonal to the selected fold line:

    PNG
    media_image21.png
    547
    981
    media_image21.png
    Greyscale
)
Regarding claim 11, Christensen discloses: 
A method comprising: presenting, on a graphical user interface, a three-dimensional folding tool for folding virtual objects: (Christensen discloses software interface throughout video, including at time 3:20 for performing bent feature method; Christensen video time 3:20 to 3:51 discloses both 2D view to 3D view of sheet object with tool lines for bending)
Presenting, on the graphical user interface, a virtual object having a set of one or more fold lines, wherein the virtual object includes a first panel and a second panel (Christensen video time 3:20 to 3:51 discloses user selecting “Finish sketch” to transition from 2D view to 3D view of sheet object with tool lines and bend tool box, with multiple panels adjacent to the specified fold lines, including at least a first panel and a second panel:

    PNG
    media_image1.png
    547
    980
    media_image1.png
    Greyscale

At video time 3:44 to 3:47, narrator states   “With these lines here, we can actually go in here and create the bend”:

    PNG
    media_image2.png
    547
    976
    media_image2.png
    Greyscale

);
Receiving a user selection of a selected fold line of the set of one or more fold lines (Christensen at video time 3:51 shows user cursor selecting a sketch line for curving the virtual sheet object, narrator stating “The bent line being that line right there”:

    PNG
    media_image3.png
    559
    1006
    media_image3.png
    Greyscale
)
)
overlaying the three-dimensional folding tool extending across the selected fold line (Video time 3:51 to 3:57 of Christensen discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path overlaid on line, showing original plane location on bottom right:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale

Also note teaching of Autodesk below)

presenting, (Video time 3:51 to 3:57 of Christensen discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale

Video time 3:51 to 3:57 of Christensen discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path – i.e. specified angle indicator is indicative of an extent of rotation of a first panel relative to the second panel:

    PNG
    media_image6.png
    496
    758
    media_image6.png
    Greyscale

)

Fixing a position of the second panel based on the selection(Christensen at video time 3:45 to 3:51 discloses “select the stationary side”, showing user’s cursor over left side of sheet and indicating stationary side of object:

    PNG
    media_image7.png
    654
    1164
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    1166
    media_image8.png
    Greyscale

Video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where stationary panel is “automatically” maintained in its position at time of folding:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale

Rotating(Christensen at video time 3:45 to 3:57 discloses selecting stationary side, bend line, bend angle, direction and bend line position to create plane of rotation of first panel about the selected fold line, with user specified parameters shown in bend tool info box:

    PNG
    media_image9.png
    288
    252
    media_image9.png
    Greyscale

Christensen at video time 3:45 to 3:51 discloses “select the stationary side”, showing user’s cursor over left side of sheet and indicating stationary side of object:

    PNG
    media_image7.png
    654
    1164
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    1166
    media_image8.png
    Greyscale

Video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where stationary panel is “automatically” maintained in its position at time of folding:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale
)
And (

    PNG
    media_image10.png
    341
    521
    media_image10.png
    Greyscale

Christensen at Video time 3:51 to 3:57 shows panel folded with indicator showing folded angle – annotated by examiner with arrow pointing to indicator)
Christensen alone does not explicitly teach presenting a first handle extending from the selected fold line onto the first panel of the virtual object and a second handle on the second panel of the virtual object, detecting a user selection of the first handle on the first panel, fixing a position of the second panel based on the selection of the first handle on the first panel, and rotating, in response to a movement of the selected first handle on the first panel in a first direction, the first panel about the fold line in the first direction 
Phelan discloses: 
Overlaying the three-dimensional folding tool (Figs. 20A and 20B and Col. 5, lines 23-29 of Phelan: angle editing handles including changing cursor to hand and double-pointed arc proximate the angle editing handle of 20A; Col. 25, lines 57-65: utilize several editing handles for sheet metal solid shapes, including editing handles at the part level for parts that are included in bend shapes – handles shown overlaying virtual object in Figs. 20A and 20B;  Fig. 20A and Col. 25, line 66 to Col. 26, line 30: bend solid shape 2000 along with two sets of handles 2001A and 2001B, both including angle editing handle 2003 displayed when bend solid shape 2000 is selected, with each handle located on each side of bend) 
detecting a user selection of the first handle on the first panel; (Col. 26, lines 12-17 of Phelan: angle editing ahandles 203 used to edit angle of bend by moving cursor over desired angle editing handle 2003 until cursor changes to hand and double-pointed arc – Fig. 20B – and user clicks and drags angle editing handle to obtain approximate angle desired)
Fixing a position of the second panel based on the selection of the first handle on the first panel; (Col. 25, line 66 to Col. 26, line 17 of Phelan: editing handles to bend shapes, including two angle editing handles, one on a first end of bend and other on other end of bend, where user edits bend by moving cursor over desired angle editing handle 2003 until cursor changes to hand and user clicks and drags angle to obtain approximate angle desired – Fig. 20B; Col. 26, lines 18-30: dragging on angle editing handle 2003 modifies angle by “repositioning the associated side of the bend” – Examiner notes this inherently requires fixing the relative position of the opposite side such that the angle can change)
Rotating, in response to a movement of the selected first handle on the first panel in a first direction, the first panel about the fold line in the first direction to a second extent of rotation while the second panel is fixed in place (Figs. 20A-20B and Col. 26, lines 2-21 of Phelan: angle editing handles 2003 used to visually edit the angle of the bend by moving the cursor over the desired angle editing handle 2003 and dragging on angle editing handle 2003 to obtain the approximate angle desired, each set of handles are displayed when a solid shape is selected at the part editing level and cursor is placed over bend solid shape, where one handle is located at a start of the bend and other situated on the other end of the bend, where dragging the angle editing handle modifies angle by repositioning the associated side of the bend; Col. 26, lines 18-30: dragging on the angle editing handle 2003 of Fig. 20A modifies the angle by repositioning the associated side of the bend, along with any unconstrained solid shapes also connected to that side of the bend; Figs. 20A and 20B and Col. 26, lines 2-21 of Phelan: each set of handles are displayed when a solid shape is selected at the part editing level and cursor is placed over bend solid shape, where one handle is located at a start of the bend and other situated on the other end of the bend, where dragging the angle editing handle modifies angle by repositioning the associated side of the bend)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing visual handles allowing for more direct control of editing of the virtual object for more intuitive user interfacing with the editing software, while also using common computer architecture for the software execution for easier and less costly implementation of the method on a computer.
Christensen modified by Phelan does not explicitly disclosed the display of the degree indicator attached to the foldable virtual object, such that the degree indicator is updated between a first extent of rotation and a second extent of rotation.  In other words, although Christensen modified by Phelan discloses a user interface for folding panels from a first extent of rotation (which may be 180 degrees as shown at 3:48 of Christensen) to a second extent of rotation (which may be 90 degrees shown at 3:53 of Christensen), the degree indicator is not disclosed as attached to the panels themselves nor updated between two angles of rotation.  
Autodesk discloses:
Overlaying the three-dimensional folding tool extending across the selected fold line (Video time 0:55 of Autodesk shows folding tool including line indicators and arrow guidance attached to foldable virtual object planes, with line of tool extending across first plane, to fold line, and then across second plane:

    PNG
    media_image11.png
    1200
    1920
    media_image11.png
    Greyscale

Presenting a first handle extending from the selected fold line onto the first panel of the virtual object and a second handle on the second panel of the virtual object (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, including line elements which change angles based on user input to indicate change in angle – Note combination of movable elements for rotation and handle interactivity of Phelan teaches the full concept of a handle [support for combination of using the indicating lines as handles is evident by Eyedesyn at video time 6:30 to 6:39 disclosing handles ring on sphere along with moving white line manipulated by cursor, and showing a plane of rotation for a first panel or second panel, indicating degree of rotation of planar segment, e.g. “-40.0°”, between two user interaction points] , but under the broadest reasonable interpretation, the rotating graphic elements based on user input themselves are “handles”)
presenting, on the virtual object, a degree indicator indicative of a first extent of rotation relative to the first panel and the second panel on at least one of the first panel and the second panel (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, indicating angle of 45 degrees between panels:

    PNG
    media_image11.png
    1200
    1920
    media_image11.png
    Greyscale
)
Rotating the first panel about the selected fold line in the first direction to a second extent of rotation while the second panel is fixed in place, updating the degree indicator to show the second extent of rotation (Video time of 1:04 of Autodesk shows updated degree indicator attached to foldable virtual object planes with updated angle of rotation, where at 135 degrees:

    PNG
    media_image12.png
    1200
    1920
    media_image12.png
    Greyscale
)
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for better visual feedback of 3D imagery on a computer, with easier readability by displaying indicators closer to corresponding objects.  
Christensen modified by Phelan and Autodesk further discloses:
Wherein the numerical degree indicator is indicative of a first extent of rotation relative to the first panel and a second panel on at least one of the first panel and the second panel, and updating the numerical degree indicator to show the second extent of rotation (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, showing 45 degrees bottom right:

    PNG
    media_image13.png
    756
    988
    media_image13.png
    Greyscale

Video time of 1:04 of Autodesk shows updated degree indicator attached to foldable virtual object planes with updated angle of rotation, where at 135 degrees, showing 135 degrees in bottom right:

    PNG
    media_image14.png
    780
    990
    media_image14.png
    Greyscale
     )
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for 
The only remaining element missing from the teachings of Christensen, Phelan and Autodesk is that the degree indicator attached to the virtual object is numerical (as opposed to the numerical portion floating next to the virtual object).  
AutoCAD 3D discloses: 
Causing display of a numerical degree indicator attached to the virtual object, (Video  Time: 4:01 to 4:03 of AutoCAD 3D shows numerical degree indicator tracking movement of virtual object, or “Valley Gutter” as object moves – i.e. “attached”:

    PNG
    media_image15.png
    691
    922
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    694
    920
    media_image16.png
    Greyscale

)
Christensen, Phelan, Autodesk and AutoCAD 3D are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators within proximity of the virtual object containing the angle that is measured for easier readability and understanding of relationships between visual data. 
Regarding claim 12, Christensen modified by Phelan and Autodesk further disclose: 
Wherein the three-dimensional folding tool includes an arc that extends from the first handle to the second handle and indicates a plane of rotation for the first panel and/or second panel (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, with arc displayed between two line extensions from angle of rotation:

    PNG
    media_image11.png
    1200
    1920
    media_image11.png
    Greyscale

Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, including arc to indicate plane of rotation and angle of 45 degrees between panels)
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for better visual feedback of 3D imagery on a computer, with easier readability by displaying indicators closer to corresponding objects.
Regarding claim 13, Christensen further discloses: 
Wherein the plane of rotation for the first panel and/or the second panel is determined based on an axis defined by the selected fold line (Christensen at video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where video time 3:53 shows fold of 90 degrees along fold line, with angle plane of rotation shown as orthogonal to the selected fold line)
Regarding claim 14, Christensen further discloses: 
Wherein the numerical degree indicator that indicates an amount of rotation between the first panel and the second panel (Christensen at video time 3:45 to 3:57 discloses selecting stationary side, bend line, bend angle, direction and bend line position to create plane of rotation of first panel about the selected fold line, with user specified parameters shown in bend tool info box including angle:

    PNG
    media_image9.png
    288
    252
    media_image9.png
    Greyscale
)
AutoCAD 3D discloses:
wherein the numerical degree indicator that indicates an amount of rotation between the first panel and the second panel includes an arc segment (Video  Time: 4:01 to 4:03 of AutoCAD 3D shows numerical degree indicator including arc segment:

    PNG
    media_image15.png
    691
    922
    media_image15.png
    Greyscale

)
Christensen, Phelan, Autodesk and AutoCAD 3D are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators within proximity of the virtual object containing the angle that is measured for easier readability and understanding of relationships between visual data.
Regarding claim 15, Christensen modified by Phelan further discloses:
Wherein the first panel rotates about the selected fold line until movement of the first handle stops or a rotation constraint is reached (Christensen at video time 3:45 to 3:57 discloses selecting stationary side, bend line, bend angle, direction and bend line position to create plane of rotation of first panel about the selected fold line, with user specified parameters shown in bend tool info box including angle, and bending planes at 90 degrees)
Phelan further discloses:
Wherein the first panel rotates about the selected fold line until movement of the first handle stops or a rotation constraint is reached (Figs. 20A-20B and Col. 26, lines 12-17 of Phelan: angle editing handles 2003 used to visually edit the angle of the bend by moving the cursor over the desired angle editing handle 2003 and dragging on angle editing handle 2003 to obtain the approximate angle desired; Col. 26, lines 18-30: dragging on the angle editing handle 2003 of Fig. 20A modifies the angle by repositioning the associated side of the bend, along with any unconstrained solid shapes also connected to that side of the bend; Figs. 20A and 20B and Col. 26, lines 2-21 of Phelan: each set of handles are displayed when a solid shape is selected at the part editing level and cursor is placed over bend solid shape, where one handle is located at a start of the bend and other situated on the other end of the bend, where dragging the angle editing handle modifies angle by repositioning the associated side of the bend)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, 
Regarding claim 16, Christensen discloses:
Executable instructions to perform a method comprising: (Christensen discloses software interface throughout video, including at time 3:20 for performing bent feature method)
Detecting a selection of a fold line of a foldable virtual object; (Christensen video time 3:16 to 3:26 discloses user creating line on virtual sheet object using cursor, narrator stating “I go in and create a line”:

    PNG
    media_image20.png
    654
    1165
    media_image20.png
    Greyscale

Also at video time 3:51, Christensen shows user cursor selecting a sketch line for curving the virtual sheet object:

    PNG
    media_image3.png
    559
    1006
    media_image3.png
    Greyscale
)
Causing display of a three-dimensional folding tool along the selected fold line, the three-dimensional folding tool including (Christensen video time 3:20 to 3:51 discloses user selecting “Finish sketch” to transition from 2D view to 3D view of sheet object with tool lines and bend tool box, with multiple panels adjacent to the specified fold lines:

    PNG
    media_image1.png
    547
    980
    media_image1.png
    Greyscale

At video time 3:44 to 3:47, narrator states   “With these lines here, we can actually go in here and create the bend”:

    PNG
    media_image2.png
    547
    976
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    547
    975
    media_image4.png
    Greyscale

) and
A numerical degree indicator indicative of a (Video time 3:51 to 3:57 of Christensen discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path – i.e. specified angle indicator is indicative of an extent of rotation of a first panel relative to the second panel

    PNG
    media_image6.png
    496
    758
    media_image6.png
    Greyscale

)
Determining a plane of rotation for rotating the first panel and/or second panel about the selected fold line, the plane of rotation being determined based on an axis defined by the selected fold line; (Christensen at video time 3:45 to 3:57 discloses selecting stationary side, bend line, bend angle, direction and bend line position to create plane of rotation of first panel about the selected fold line, with user specified parameters shown in bend tool info box:

    PNG
    media_image9.png
    288
    252
    media_image9.png
    Greyscale

)
Detecting a selection(Christensen at video time 3:45 to 3:51 discloses “select the stationary side”, showing user’s cursor over left side of sheet and indicating stationary side of object:

    PNG
    media_image7.png
    654
    1164
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    1166
    media_image8.png
    Greyscale

Video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where stationary panel is “automatically” maintained in its position at time of folding:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale
 )

Rotating, (Christensen at video time 3:45 to 3:51 discloses “select the stationary side”, showing user’s cursor over left side of sheet and indicating stationary side of object:

    PNG
    media_image7.png
    654
    1164
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    656
    1166
    media_image8.png
    Greyscale

Video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path:

    PNG
    media_image5.png
    547
    981
    media_image5.png
    Greyscale
 )
And (

    PNG
    media_image10.png
    341
    521
    media_image10.png
    Greyscale

Christensen at Video time 3:51 to 3:57 shows panel folded with indicator showing folded angle – annotated by examiner with arrow pointing to indicator) 
Christensen alone does not explicitly teach a first handle positioned on a first panel adjacent to the selected fold line and a second handle positioned on a second panel adjacent to the selected fold line, and Detecting movement of the first handle in a direction; and rotating the first panel in the direction of the movement of the first handle.  Also, although it would have been obvious to one of ordinary skill in the art to utilize a computer-readable media storing instructions which cause a processor to perform the software method, the architecture is not explicitly disclosed by Christensen.  
Phelan discloses: 
One or more non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method comprising: (Fig. 1 and Col. 6, lines 19-40 of Phelan: computer graphics workstation including microprocessor and memory, where computer performs steps under control of computer program product stored on mass storage device or other storage media such as optical or magnetic disk)
a first handle positioned on a first panel adjacent to the selected fold line and a second handle positioned on a second panel adjacent to the selected fold line, (Figs. 20A and 20B and Col. 5, lines 23-29 of Phelan: angle editing handles including changing cursor to hand and double-pointed arc proximate the angle editing handle of 20A; Col. 25, lines 57-65: utilize several editing handles for sheet metal solid shapes, including editing handles at the part level for parts that are included in bend shapes;  Fig. 20A and Col. 25, line 66 to Col. 26, line 30: bend solid shape 2000 along with two sets of handles 2001A and 2001B, both including angle editing handle 2003 displayed when bend solid shape 2000 is selected, with each handle located on each side of bend) 
detecting a selection of the first handle on the first panel; (Col. 26, lines 12-17 of Phelan: angle editing ahandles 203 used to edit angle of bend by moving cursor over desired angle editing handle 2003 until cursor changes to hand and double-pointed arc – Fig. 20B – and user clicks and drags angle editing handle to obtain approximate angle desired)
Fixing a position of the second panel based on the selection of the first handle on the first panel; (Col. 25, line 66 to Col. 26, line 17 of Phelan: editing handles to bend shapes, including two angle editing handles, one on a first end of bend and other on other end of bend, where user edits bend by moving cursor over desired angle editing handle 2003 until cursor changes to hand and user clicks and drags angle to obtain approximate angle desired – Fig. 20B; Col. 26, lines 18-30: dragging on angle editing handle 2003 modifies angle by “repositioning the associated side of the bend” – Examiner notes this inherently requires fixing the relative position of the opposite side such that the angle can change)
 Rotating, in response to a movement of the selected first handle of the first panel and in the three-dimensional user interface, the first panel in the direction of the movement of the selected first handle (Figs. 20A-20B and Col. 26, lines 12-17 of Phelan: angle editing handles 2003 used to visually edit the angle of the bend by moving the cursor over the desired angle editing handle 2003 and dragging on angle editing handle 2003 to obtain the approximate angle desired; Col. 26, lines 18-30: dragging on the angle editing handle 2003 of Fig. 20A modifies the angle by repositioning the associated side of the bend, along with any unconstrained solid shapes also connected to that side of the bend)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing visual handles allowing for more direct control of editing of the virtual object for more intuitive user interfacing with the editing software, while also using common computer architecture for the software execution for easier and less costly implementation of the method on a computer.  
Christensen modified by Phelan does not explicitly disclosed the display of the degree indicator on at least one of the first panel and the second panel, such that the degree indicator is first extent of rotation and a second extent of rotation.  In other words, although Christensen modified by Phelan discloses a user interface for folding panels from a first extent of rotation (which may be 180 degrees as shown at 3:48 of Christensen) to a second extent of rotation (which may be 90 degrees shown at 3:53 of Christensen), the degree indicator is not disclosed as attached to the panels themselves nor updated between two angles of rotation.  
Autodesk discloses:
Causing display of a (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes:

    PNG
    media_image11.png
    1200
    1920
    media_image11.png
    Greyscale

Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, indicating angle of 45 degrees between panels)
Rotating, in three-dimensional user interface, the first panel in the direction of the movement and along the plane of rotation, while maintaining the position of the second panel; and updating the (Video time of 1:04 of Autodesk shows updated degree indicator attached to foldable virtual object planes with updated angle of rotation, where at 135 degrees:

    PNG
    media_image12.png
    1200
    1920
    media_image12.png
    Greyscale
)
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for better visual feedback of 3D imagery on a computer, with easier readability by displaying indicators closer to corresponding objects.
Christensen modified by Phelan and Autodesk further discloses:
Wherein the numerical degree indicator is indicative of a first extent of rotation relative to the first panel and a second panel on at least one of the first panel and the second panel, and updating the numerical degree indicator to show the second extent of rotation (Video time 0:55 of Autodesk shows degree indicator attached to foldable virtual object planes, showing 45 degrees bottom right:

    PNG
    media_image13.png
    756
    988
    media_image13.png
    Greyscale

Video time of 1:04 of Autodesk shows updated degree indicator attached to foldable virtual object planes with updated angle of rotation, where at 135 degrees, showing 135 degrees in bottom right:

    PNG
    media_image14.png
    780
    990
    media_image14.png
    Greyscale
     )
Christensen, Phelan and Autodesk are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indicators for 
The only remaining element missing from the teachings of Christensen, Phelan and Autodesk is that the degree indicator attached to the virtual object is numerical (as opposed to the numerical portion floating next to the virtual object).  
AutoCAD 3D discloses:
Causing display of a numerical degree indicator attached to the virtual object, (Video  Time: 4:01 to 4:03 of AutoCAD 3D shows numerical degree indicator tracking movement of virtual object, or “Valley Gutter” as object moves – i.e. “attached”:

    PNG
    media_image15.png
    691
    922
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    694
    920
    media_image16.png
    Greyscale

)
Christensen, Phelan, Autodesk and AutoCAD 3D are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, along with using the technique of displaying an angle indicator attached to the rotating planes as provided by Autodesk in addition the technique for updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D, 
Regarding claim 17, Christensen modified by Phelan further discloses:
Wherein the three-dimensional folding tool includes an arc visually indicating the plane of rotation for rotating the first panel and/or second panel (Christensen at video time 3:53:

    PNG
    media_image21.png
    547
    981
    media_image21.png
    Greyscale
)
Regarding claim 18, Christensen modified by Phelan further discloses: 
Detecting a selection of the first handle to manipulate the first handle (Fig. 20B and Col. 5, lines 23-29 of Phelan: angle editing handles including changing cursor to hand and double-pointed arc proximate the angle editing handle of 20A; Also Col. 26, lines 12-17: angle editing handles 2003 used to visually edit the angle of the bend by moving the cursor over the desired angle editing handle 2003 and dragging on angle editing handle 2003 to obtain the approximate angle desired)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing visual handles allowing for more direct control of editing of the virtual object for more intuitive user interfacing with the editing software, while also using common computer architecture for the software execution for easier and less costly implementation of the method on a computer.
Regarding claim 19, Christensen modified by Phelan further discloses:
Wherein the position of the second panel is automatically maintained without a user selection indicating to fix the location of the second panel (Figs. 20A and 20B and Col. 26, lines 2-21 of Phelan: each set of handles are displayed when a solid shape is selected at the part editing level and cursor is placed over bend solid shape, where one handle is located at a start of the bend and other situated on the other end of the bend, where dragging the angle editing handle modifies angle by repositioning the associated side of the bend)
Both Christensen and Phelan are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, by utilizing handles for allowing user input to control the bending of the object and the computer software architecture as provided by Phelan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing visual handles allowing for more direct control of editing of the virtual object for more intuitive 
Regarding claim 20, Christensen modified by Phelan further discloses: 
Wherein the plane of rotation is a plane orthogonal to the axis defined by the selected fold line (Christensen at video time 3:53 shows fold of 90 degrees along fold line, with angle plane of rotation shown as orthogonal to the selected fold line:

    PNG
    media_image21.png
    547
    981
    media_image21.png
    Greyscale
)

Claims 7, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (Christensen, Lars, “Fusion 360 – Sheet Metals New Bend Feature – Ask LarsLive”, published at https://www.youtube.com/watch?v=8uHdfrp-Tcc as of May 6, 2019, video time 5:06 total run time) in view of Phelan et al. (US 6,525,745 B1) and Autodesk (Autodesk, “Video: Angle To Plane Around Edge” , published as of as of October 16, 2018 at https://knowledge.autodesk.com/support/civil-3d/learn-explore/caas/CloudHelp/cloudhelp/2019/ENU/Civil3D-PartsEditor/files/GUID-EC76A51E-E1C3-433A-AEE4-328F6234A4A3-htm.html, including video with time 1:54) and AutoCAD 3D (“AutoCAD 3D – Using 3 Point UCS to Determine Valley Gutter (or Hip) Angles”, posted by emmockladdie on YouTube as of Nov. 20, 2013, published at https://www.youtube.com/watch?v=RHQBI2a0_K4) in further view of Eyedsyn (Eyedesyn, “Cinema 4D tutorial – Folding Objects Using Joints & Pose Morph Tag in Cinema 4D”, published as of Jan. 6, 2015 at https://www.youtube.com/watch?v=I2_DyWbLruQ, video run time 17:24)
** Examiner notes that claims 7 and 12-13 are alternatively rejected in view of Eyedsyn
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Christensen further discloses: 
Wherein the three-dimensional folding tool includes an arc to indicate the plane of rotation for folding the first panel and the second panel (Christensen at video time 3:53 shows fold of 90 degrees along fold line, with angle plane of rotation shown as orthogonal to the selected fold line:

    PNG
    media_image21.png
    547
    981
    media_image21.png
    Greyscale
)
Phelan further discloses: 
three-dimensional folding tool includes the first handle and the second handle (Figs. 20A and 20B and Col. 5, lines 23-29 of Phelan: angle editing handles including changing cursor to hand and double-pointed arc proximate the angle editing handle of 20A; Col. 25, lines 57-65: utilize several editing handles for sheet metal solid shapes, including editing handles at the part level for parts that are included in bend shapes;  Fig. 20A and Col. 25, line 66 to Col. 26, line 30: bend solid shape 2000 along with two sets of handles 2001A and 2001B, both including angle editing handle 2003 displayed when bend solid shape 2000 is selected, with each handle located on each side of bend)
Christensen does not explicitly disclose the folding tool including an arc between the graphical elements. 
	Eyedesyn discloses: 
Wherein the three-dimensional folding tool includes an arc between the first handle and the second handle to indicate the plane of rotation for folding the first panel or the second panel (Eyedesyn at video time 6:30 to 6:39 discloses handles ring on sphere along with moving white line manipulated by cursor, and showing a plane of rotation for a first panel or second panel, indicating degree of rotation of planar segment, e.g. “-40.0°”, between two user interaction points:

    PNG
    media_image22.png
    675
    1201
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    363
    382
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    670
    1199
    media_image24.png
    Greyscale


)
Christensen, Phelan, Autodesk and Eyedesyn are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, utilizing handles for allowing user input to control the bending of the object by rotation controlled by the handles as provided by Phelan, using the technique of displaying an angle indicator attached to the rotating planes and updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D, by further incorporating an indicator providing a visual arc between two locations of rotation to indicate the particular angle of rotation of the planes by the user as provided by Eyedesyn, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by utilizing additional visual indications of a rotation of a plane by indicating the amount of rotation provided by the user for easier interpretation of edits to a graphical object and allowing more precise user input to control the editing of the object.
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 10, Christensen modified by Phelan further discloses:
Wherein a selection of a second fold line is detected and a third panel is folded about the second fold line (Christensen at video time to 4:00 to 4:02 discloses user selecting second fold line for third panel and folding third panel about the second fold line:

    PNG
    media_image25.png
    567
    1006
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    565
    1004
    media_image26.png
    Greyscale

)
Christensen modified by Phelan does not explicitly disclose folding third panel about fold line concurrently with the folding of the first panel. 
Eyedesyn discloses: 
third panel is folded about the second fold line concurrently with the folding of the first panel (Eyedesyn at video time 11:13 to 11:14 discloses concurrently folding a third panel about a second fold line concurrently folding the first panel along a first fold line based on user input moving a control:

    PNG
    media_image27.png
    777
    1379
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    774
    1379
    media_image28.png
    Greyscale
)
Christensen, Phelan, Autodesk and Eyedesyn are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, utilizing handles for allowing user input to control the bending of the object by rotation controlled by the handles as provided by Phelan, uusing the technique of displaying an angle indicator attached to the rotating planes and updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D, by further controlling rotation of multiple planes about rotation axes based on a single user input such that the rotations occur concurrently as provided by Eyedesyn, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by allowing for additional user control over the display of a 3D user object for more versatile and dynamic control of the object.  In addition, the modification merely applies a known technique for allowing more than one interactive element of a 3D object to be displayed concurrently based on user control by to a user interface for interacting with multiple elements of a single 3D object according to known methods of software interfacing and programming techniques to yield predictable results of displaying more than one interactive element rotating concurrently based on user input.  
Regarding claim 12, Christensen further discloses:
Wherein the three-dimensional folding tool includes an arc that indicates a plane of rotation for the first panel and/or the second panel (Christensen at video time 3:53 shows fold of 90 degrees along fold line, with angle plane of rotation shown as orthogonal to the selected fold line:

    PNG
    media_image21.png
    547
    981
    media_image21.png
    Greyscale
)
	
Phelan further discloses: 
three-dimensional folding tool includes the first handle and the second handle (Figs. 20A and 20B and Col. 5, lines 23-29 of Phelan: angle editing handles including changing cursor to hand and double-pointed arc proximate the angle editing handle of 20A; Col. 25, lines 57-65: utilize several editing handles for sheet metal solid shapes, including editing handles at the part level for parts that are included in bend shapes;  Fig. 20A and Col. 25, line 66 to Col. 26, line 30: bend solid shape 2000 along with two sets of handles 2001A and 2001B, both including angle editing handle 2003 displayed when bend solid shape 2000 is selected, with each handle located on each side of bend)
Christensen does not explicitly disclose the folding tool including an arc that extends between the graphical elements. 
	Eyedesyn discloses: 
Wherein the three-dimensional folding tool includes an arc that extends from the first handle to the second handle and indicates a plane of rotation for the first panel and/or the second panel (Eyedesyn at video time 6:30 to 6:39 discloses handles ring on sphere along with moving white line manipulated by cursor, and showing a plane of rotation for a first panel or second panel, indicating degree of rotation of planar segment, e.g. “-40.0°”, between two user interaction points:

    PNG
    media_image22.png
    675
    1201
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    363
    382
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    670
    1199
    media_image24.png
    Greyscale


)
Christensen, Phelan, Autodesk and Eyedesyn are directed to computer graphic CAD user interfaces providing user control over the editing and bending a 3D virtual object.  Furthermore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made with a reasonable expectation of success, to modify the computer user interface for interactivity editing a 3D object including bending the object based on user specified input as provided by Christensen, utilizing handles for allowing user input to control the bending of the object by rotation controlled by the handles as provided by Phelan, using the technique of displaying an angle indicator attached to the rotating planes and updating a numerical angle indicator to reflect the angle of rotation as further taught by Autodesk, with the technique of attaching the numerical indicator to the virtual object as provided by AutoCAD 3D,  by further incorporating an indicator providing a visual arc between two locations of rotation to indicate the particular angle of rotation of the planes by the user as provided by Eyedesyn, using known electronic interfacing and programming techniques.  The modification results in an 
Regarding claim 13, Christensen further discloses: 
Wherein the plane of rotation for the first panel and/or the second panel is determined based on an axis defined by the selected fold line (Christensen at video time 3:51 to 3:57 discloses using the specified line as the bend line and creating the bend such that the first pane – shown as darkened panel at video time 3:51 – is rotated and bent along the specified bend line along a plane of rotation at a specified angle, as shown at time 3:53 with indicator showing rotation path, where video time 3:53 shows fold of 90 degrees along fold line, with angle plane of rotation shown as orthogonal to the selected fold line)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatfield et al. (US 10,579,237 B2) discloses a numerical degree indicator is indicative of a first extent of rotation relative to the first object and a second object and updating the numerical degree indicator to show the second extent of rotation (Figs. 9B and 9C and Col. 8, lines 5-20 discloses the input changing angle between two lines and updating the corresponding angle based on the change of rotation)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616